NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     FRANK SILVA ROQUE, Petitioner.

                         No. 1 CA-CR 14-0717 PRPC
                             FILED 11-15-2016


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2001-095385
               The Honorable Mark F. Aceto, Retired Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Frank Silva Roque, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.
                             STATE v. ROQUE
                            Decision of the Court

J O N E S, Judge:

¶1             Petitioner Frank Silva Roque petitions this court for review
from the summary dismissal of his notice of post-conviction relief filed
August 15, 2014. Roque argues the Arizona Supreme Court erred when it
addressed a disclosure issue in his case on direct appeal in 2006. See State
v. Roque, 213 Ariz. 193, 209-11, ¶¶ 41, 48-50, 52 (2006). Roque asks this court
to correct the supreme court’s opinion and order a new trial.

¶2            We deny relief because Roque has failed to present a
cognizable claim pursuant to Arizona Rule of Criminal Procedure 32.1 or
otherwise present a colorable claim for relief. This Court has no authority
to overrule, modify, or disregard a decision of the Arizona Supreme Court.
Myers v. Reeb, 190 Ariz. 341, 342 (App. 1997) (“Whether prior decisions of
the Arizona Supreme Court are to be disaffirmed is a question for that
court.”) (quoting City of Phx. v. Leroy’s Liquors, Inc., 177 Ariz. 375, 378 (App.
1993)).

¶3            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2